                         UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


FISHER, ET AL. CIVIL ACTION


VERSUS 21-45-SDD-EWD


RHEAMS, ETAL.


                                        RULING

        The Court, after carefully considering the Compfaint\ the record, the law

applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Erin Wilder-Doomes, dated June 7, 2021, to which an Objection3 was

filed and also reviewed, hereby approves the Report and Recommendation of the

Magistrate Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY,

        IT IS HEREBY ORDERED that Plaintiff Jonathan Rosalie's claims against Luke

Rheams, Warden James Arnold, Michael Jack, J. Thomas, Zeneika Payne, and Donaid

LaManna are DISMISSED WITHOUT PREJUDICE as legally frivoious and for failure to

state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A due to Rosalie's failure to

exhaust administrative remedies as required by 42 U.S.C. § 1997e.




1 Rec. Doc. 1.
2 Rec. Doc. 30.
3 Rec. Doc. 33.
      IT IS FURTHER ORDERED that Plaintiff Kinoy Singlton's Motion to Correct

Record, which is construed as a motion for relief pursuant to Fed. R. Civ. Proc. 60(b), is

hereby DENIED as his claims are also unexhausted.

      IT IS FURTHER ORDERED that this case be CLOSED as all claims are resolved.

      Judgment shall be entered accordingly.

      Signed in Baton Rouge, Louisiana the ^VAlay of July, 2021.




                                     CHIEF JUDQ^/S^ELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
